Appeals from orders of July 22, 1933, and August 1, 1933, dismissed as academic. Order of July 24, 1933, affirmed, without costs, upon condition, however, that the defendant may continue to make the payments provided in the separation agreement and as long as such payments are made, payments of temporary alimony and maintenance at $122.50 are suspended, it being ordered that the payment of the amounts provided for in the separation agreement and their receipt by the plaintiff shall not be deemed in any way an admission on the part *942of the plaintiff that the said separation agreement has not been breached and terminated or rescinded. All concur.